ITEMID: 001-99164
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF DOLHAMRE v. SWEDEN
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;No violation of Art. 8
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Ineta Ziemele;Josep Casadevall
TEXT: 5. The applicants are Swedish nationals and live in Götene. The first applicant (born in 1952) is of Swedish origin while the second applicant (born in 1954) originates from the Lebanon. She arrived in Sweden in 1979 and later obtained Swedish nationality. In 1986 the first and the second applicant married. Their three children, A. (born in 1988), B. (born in 1991) and C. (born in 1994), have been raised bilingually, speaking Swedish and Assyrian.
6. In February 1998 A. told personnel at her school that she, her mother and her siblings were being beaten at home by her father and that he looked at her in a strange way. She was afraid to go home with her father. The school contacted the social services but, after a meeting with the first and second applicants, the matter was dismissed as fabrications by A. However, the first and second applicants agreed to A. seeing the school psychologist. It would seem that her contact with the psychologist lasted only for a short time.
7. In July 2001 the first applicant's sister, I., contacted the Social Council (socialnämnden) of Götene and informed them that A. had called her to ask for help to leave home. According to I., A. had told her that her father used to beat her and her siblings.
8. On 13 August 2001 A. ran away from her mother while in town, with the intent of travelling to see I. However, the second applicant stopped her at the train station and a violent argument erupted between mother and daughter. The police were called and they were taken to the police station where the social services intervened. A. told the authorities that her father beat her and treated her in a degrading manner. She insisted that she wanted to go to stay with I. After the social services had discussed the matter with the first and second applicants, they agreed to a voluntary placement of A. in a family home, as long as she was not going to stay with I. since the first applicant had a very poor relationship with his sister.
9. On the following day, the first and second applicants met with the social services and were informed that an investigation had been opened into the family's situation and that it concerned all three children. They stated that they were a normal family and that they had no idea why A. was behaving in such a way. The social services proposed that the second applicant live with her children away from their home during the investigation since the suspicions about ill-treatment were not directed against her. This offer was declined and the first and second applicants refused to consent to the younger children being placed in a family home.
10. After a week at a family home, A. was transferred to Västrumsgården, an evaluation home (utredningshem), to receive professional help and have her situation examined. She told personnel at the home that the first applicant had sexually abused her since the age of three and that he regularly beat her, treated her in an abusive manner and insulted her. This information was reported to the police and an investigation into the matter was opened. When questioned by the police, A. maintained her allegations. However, the first applicant denied all accusations against him.
11. On 9 October 2001 the Social Council decided, under section 6 of the Act with Special Provisions on the Care of Young Persons (Lagen med särskilda bestämmelser om vård av unga, 1990:52 - hereinafter “the 1990 Act”), immediately to take all three children into public care on a provisional basis. It considered that, on the basis of the information given by A., she and her younger siblings had to be protected from their father and receive professional care and support. A. had expressed a strong fear of her father and of her own reactions to possible demands from her parents. She had also alleged that her father physically abused her and her younger siblings and that he controlled and verified everything in the family, from telephone calls to the women's menstrual cycles. The council further noted that the parents had refused to let the social services meet and talk to B. and C. A meeting between the parents and the authorities had also been rendered impossible as the parents had insisted that their lawyer be present and he had been too busy. In the Social Council's view, it was absolutely necessary to talk to the parents as well as to the children to assess the family's situation.
12. The first and second applicants stated that they had invited the social services to visit their home but that this invitation had been declined.
13. B. and C. were kept at school by the social services on 9 October 2001 while their parents were informed about the immediate public care decision. The first applicant contacted his friend, who was also the family's legal representative, for advice and the parents were then allowed to talk briefly to B. and C. on the telephone. The children were apparently very agitated. They were initially placed in a home for care and residence but, on 12 October 2001, they were moved to an evaluation home called Ekbacken.
14. The first and second applicants opposed the measure, as they claimed that the accusations were groundless and that B. and C. were fine and happy at home. As concerned A., they agreed to her staying at the evaluation home in order to clarify her behaviour and for her to receive appropriate help. Moreover, they requested that the children undergo a medical examination to establish their state of health and to verify whether they had been abused.
15. The legal representative, assigned to defend the children's best interest, supported the provisional care order and, on 30 October 2001, after having held an oral hearing, the County Administrative Court (länsrätten) of Mariestad confirmed the decision of the Social Council. The first and second applicants did not appeal against this judgment.
16. Prior to the County Administrative Court's judgment, all three children had undergone medical examinations focusing on their general health only.
17. On 5 November 2001 the Social Council applied to the County Administrative Court for a permanent care order in respect of the three children, in accordance with section 2 of the 1990 Act. The Social Council had carried out an investigation into the family's situation, based on conversations with A. and people in her circle such as teachers and relatives and the first and second applicants had also been heard. From the investigation, the council made the assessment that A.'s account of sexual and other abuse was very credible, noting that she had given specific examples of the abuse, and that she had been raised in an environment entirely controlled by her father. She was in a poor mental state and she did not want to have any contact with her parents. In light of the investigation's result, the council maintained that the children had been ill-treated at home and that there was a clear risk of impairment to their health and development if they were not protected.
18. The first and second applicants opposed the measure, insisting that there was no need for the two younger children to be in care and that, since they had agreed to voluntary care for A., there was no need for compulsory measures.
19. The children's legal representative agreed that it would be in the best interest of the children to be placed in public care on a permanent basis.
20. On 20 November 2001 the County Administrative Court held an oral hearing during which it found that the investigation into the situation of the two younger children was insufficient and further examination was needed. Hence, it adjourned the case in relation to them but proceeded with the case in regard to A., since the evaluation home had carried out an in-depth social, psychological and psychiatric examination of her. According to this examination, she showed different personalities and had not developed a will of her own or a sense of “self” because of the insecure and unpredictable living conditions which she had endured for many years. She had difficulties relating emotionally, socially and physically to other persons, had a very strong fear of being abandoned and was in constant need of another person to confirm her actions, decisions and thoughts. She also wavered between feeling that she had done the right thing to tell of the abuse and regretting it and just wanting to return home. She had difficulties trusting adults but there was nothing to indicate that she was making up stories. She was in need of all-embracing professional help in a secure environment for a long time.
21. The first and the second applicants maintained that A. was fabricating stories and that no abuse had occurred in their home. However, they agreed that she was in need of help but contended that it could be provided on a voluntary basis.
22. On 22 November 2001 the County Administrative Court granted a permanent care order for A. It found that she was in a very difficult situation and had serious problems which had been caused by bad conditions at home. Moreover, it considered that, in order to ensure that her treatment was not interrupted or jeopardised, it was necessary to take her into public care permanently as care on a voluntary basis could, at any time, be interrupted by her parents. The judgment was not appealed against and, consequently, gained legal force.
23. In January 2002 A. was transferred to another evaluation home, Lännahemmet, which was to provide care and treatment for her as well as establishing co-operation with her parents on matters such as contact with relatives and others.
24. On 14 February 2002 the County Administrative Court held an oral hearing in the case concerning B. and C. A social and psychological examination of the children had been carried out at the evaluation home and the Social Council had finalised its investigation. From these evaluations, it appeared that C. was very attached to her older brother and gave the impression of being very insecure and younger than her actual age. It was not possible to give a clear answer as to whether or not she had been exposed to a specific kind of abuse but, on the basis of her emotional development and her behaviour at the evaluation home, it was found that the parents had exposed her to some form of abuse or ill-treatment. With regard to B., the evaluation showed that he was ambitious and responsible but that he was under a lot of pressure as he identified with his parents and was unwilling to talk about his situation. Moreover, on several occasions, he had hidden in a closet when someone was angry with him because he had been afraid to be yelled at or beaten by the personnel. Both children had mentioned that they had been beaten by their father and that they had seen him beat A. and they gave specific examples of such incidents. Although the abuse committed against the children had not caused physical damage, it was found that it could potentially have caused permanent psychological damage and even more so since their mother had not intervened to protect them. However, apparently, both children had promised their parents not to talk about their home situation and were keen to keep this promise, which had prolonged their evaluation. It was concluded that both children were in need of long-term qualified care outside their home to deal with their negative experiences and be protected from their father.
25. The first and the second applicants disputed the findings and questioned whether the evaluation had been carried out in an objective manner. In any event, they claimed that the psychological assessments had been inadequate and they insisted that they had never ill-treated their children and that any indications to that effect from the children were fabrications.
26. On 21 February 2002 the County Administrative Court granted permanent care orders for B. and C. It had regard to the fact that it had found the conditions in the home to have caused A.'s serious health-related disturbances and noted that this, naturally, also had a bearing on the assessment in relation to the younger children. It further found no reason to question the methodology used by the specialists at the evaluation home and considered that their conclusions showed that the conditions in the applicants' home had not been good and that B.'s and C.'s health and development had been hampered and risked being even further impaired if they did not get adequate and appropriate help and support. In this respect, the court observed that the children had shown unusual behaviour for their age, sometimes sexualised, and had made astonishing remarks about violence. They had also, in various ways, expressed that they were not allowed by their parents to talk about their home situation.
27. The first and the second applicants appealed against the judgment to the Administrative Court of Appeal (kammarrätten) in Jönköping, requesting that the care order be repealed and that B. and C. be returned home immediately, since there were no reasons to keep them in public care.
28. On 24 April 2002 the prosecutor decided to discontinue the preliminary investigation relating to A.'s accusations of sexual abuse by her father. This decision was in part due to the fact that she had retracted substantial parts of her accusations.
29. The Social Council contested the appeal and submitted, inter alia, that A.'s withdrawal of her accusations against her father did not necessarily mean that they were untrue. According to the council, it was very common for children who had told about poor home conditions later to alter or retract their statements when they realised what consequences these statements might entail for their family. In any event, the younger children had not withdrawn what they had said during police interviews and their behaviour and statements supported that various forms of abuse had occurred in their home. The children needed to be placed in family homes, receive psychiatric help and to re-establish contact with their parents.
30. The children's legal representative also contested the appeal, noting that since contact had been re-established between the parents and B. and C., the children had changed in a negative way. B.'s need to control had returned, he gave daily reports to his parents and he took on adult responsibilities. Still, it was important that the contact had been restored.
31. On 3 June 2002 the Administrative Court of Appeal held an oral hearing in the case where witnesses for both parties were heard and a video recording of a police interview with A. held on 22 April 2002 was shown to the court at the request of the first and second applicants. Written evidence was also invoked, including copies of police interviews held with B. and C.
32. On 14 June 2002 the Administrative Court of Appeal upheld the lower court's judgment in full. It first noted that the 1990 Act was protective legislation, intended to prevent children from being seriously harmed either through their own lifestyle or through detrimental circumstances in their home environment. In the latter case, a balance had to be struck between the parents' right to raise their children and the child's right to be protected from harm. The court then observed that, in the present case, the parents and the social services had given completely contradictory information about the children and their situation. However, it noted that all three children had, at some point, told both police officers and personnel at the evaluation homes that their father had exposed them to physical, psychological and verbal violence. In the court's view, there was no reasonable explanation why all three children would tell lies about their parents. Moreover, professionals at the evaluation homes had observed and assessed the children's behaviour and had found them to be afraid of being beaten or otherwise badly treated. Thus, the court concluded that, even though A. had retracted substantial parts of her accusations, the material in the case still supported the view that B. and C. had been the victims of such ill-treatment in their home that there was a substantial risk to their health and development unless they got proper care outside their home.
33. The parents appealed against the judgment to Supreme Administrative Court (Regeringsrätten) but later withdrew their appeal. Consequently, on 13 February 2003, the court struck the case out of its list of cases and the Administrative Court of Appeal's judgment gained legal force.
34. In the meantime, on 17 April 2002, the Social Council, in accordance with the 1990 Act, re-examined the need for public care of the three children and found that it should be continued. In relation to A., it was found that she had a very deep split in her personality which could often be seen in children who had been in a position of strong negative dependence on a parent. Her behaviour reflected a traumatic up-bringing. Moreover, she had been in need of very close contact with aunt I. who, in turn, had set down limits to their contact. A. had reacted strongly to this and had felt let down. In March 2002 she had called her father once but had reacted very strongly to their conversation. After this she did not want to say more about the abuse and she no longer knew if she wanted to maintain what she had previously said, although she did not deny that it was true. Turning to B., it was observed that he had been involved in adult conflicts and family secrets by his parents which was a heavy burden for him and that he was afraid of his father's and others' anger. He had developed positively at Ekbacken and needed continued care and protection from his father. C. had lived in a strictly controlled environment with secrets and both physical and mental abuse and, although she had improved at the evaluation home, she was in need of continuous care and protection. Moreover, although the parents had been encouraged to suggest relatives from the mother's side with whom the children could have contact, they had not done so.
35. Following the discontinuation of the preliminary investigation on 24 April 2002, the first and second applicants requested the Social Council to reconsider its decision and end the public care of all three children.
36. By decision of 29 April 2002, the Social Council maintained the permanent care order of the children as it considered that they needed care and treatment outside their home. It observed that A. had called her father and her parents' previous legal representative, who was also a long standing personal friend of her parents, on several occasions during the weeks leading up to the police interview on 22 April 2002, when she retracted substantial parts of her accusations against her father. During the conversations with her father, she had cried and been very upset but once the police interview was over she had become much calmer, almost cheerful.
37. The first applicant and his and the second applicant's legal counsel were present at both of the Social Council's meetings. However, they did not appeal against any of the decisions.
38. On 2 October 2002 the Social Council again re-examined the need for public care of the three children to continue and found that it was necessary as they were in great need of professional help and support from secure adults. It also decided to move A. to another evaluation home upon her own request and to move B. and C. to a family home. It was observed that the first and second applicants had refused to meet staff at Lännahemmet to be informed about the care provided to A. and how she was doing. They had also refused to meet A. at a “neutral” place in Stockholm, apparently because they wanted the legal proceedings to end first. However, the first applicant had spoken very frequently with her on the telephone and A. had become very involved in the proceedings concerning both her and her younger siblings which hindered the progress of her treatment and care. She had also stated that her father had never abused her and that she did not need any care.
39. The first and the second applicants appealed against this decision to the County Administrative Court and requested that the care orders be terminated in respect of all three children. In any event, they demanded that all access restrictions between them and their children be lifted and that they be told where their children were being kept (see below under “Access restrictions”). They maintained that the children had always been well treated at home. Moreover, they claimed that the younger children had been ill-treated at the evaluation home and had suffered from being there. In this respect, they considered it discriminatory that B. and C. had not been allowed to speak Assyrian with their mother on the telephone and that relatives from their mother's side had not been allowed any contact with them. They invoked witness statements supporting their claims and an assessment made by a specialist in this field, Dr B. Edvardsson, which strongly criticised the social services' handling of the case. In particular, he considered that the social services' investigation lacked basic objectivity, was influenced by the investigators' own views and beliefs that abuse had taken place in the applicants' home and that there was a complete absence of willingness or efforts to consider or find alternative explanations to the children's behaviour.
40. A new legal representative had been nominated for the children and he supported the parents' appeal. He stated that during the conversations that he had had with B. and C. there was no doubt that they wished to return home to their parents. He was very critical of the first police interview with A. and noted that no one in the family's home town had ever seen the children being hurt.
41. The Social Council contested the applicants' claims and submitted that all persons involved in assessing the children had found that they had psychological problems and had showed deficient behaviour at the evaluation homes. Moreover, the investigation into the children's situation had started with information from the children themselves and should therefore be taken seriously.
42. On 11 November 2002 the County Administrative Court held an oral hearing in the case, where several witness were heard, including Dr B. Edvardsson. A. was given the opportunity to express her views on the matter, before the court but in a separate room. She stated that she had been under the influence of her aunt, I., and that it was I. who had incited her falsely to accuse her father.
43. In a judgment of 21 November 2002, the County Administrative Court repealed the Social Council's decision and ordered that the public care of all three children be terminated. The judgment was enforceable immediately even if it was appealed against. The court found that, since the children no longer maintained their earlier statements concerning violence and bad conditions at home, higher demands had to be required of the investigations and evaluations of the children than earlier. It then considered that part of the criticism expressed by Dr B. Edvardsson against the social services' investigations and assessments of the children was justified and raised doubts as to their conclusions. Moreover, it noted that, although the social services had attached much weight to the information provided by I., she had not been heard before the courts. On the contrary, the witnesses who had been heard had all stated that they found the family to be normal and to have good home conditions. Thus, having regard to all circumstances, the court concluded that there was no longer sufficient support to believe that the deficient home conditions which had formed the basis of the care orders had ever existed. Therefore it was not justified to keep the children in public care.
44. In the morning of 22 November 2002, the first and second applicants, together with their legal representative, fetched B. and C. from their family home and then the second applicant travelled with them to relatives in another country.
45. However, already on 21 November 2002, the Social Council had appealed against the County Administrative Court's judgment and requested that it be suspended until the Administrative Court of Appeal had considered the case. The request was granted by the court on the following day and A. was therefore not allowed to leave the evaluation home.
46. The Social Council alleged before the Administrative Court of Appeal that the children were in continued need of care and professional treatment. This was particularly so since the parents had refused to co-operate with the social services throughout the process and did not ensure the best interests of their children.
47. The first and second applicants disputed the claims and referred to the lower court's judgment, which they considered to reflect correctly the situation. They further maintained that the social services' accusations against them were untrue and that their home had been open. However, the authorities had not listened to them and had confronted them with ready-made decisions. Moreover, they stated that the only reason why they had not seen A. since the hearing before the County Administrative Court was that the social services had not permitted it.
48. The children's legal representative supported the parents' stance and considered that there existed no grounds whatsoever on which to continue the public care of the children. He further requested that A. be heard by the court.
49. In a decision of 10 February 2003, the Administrative Court of Appeal rejected the representative's request on the ground that A. had already been heard before the lower court, that it had the recording of this hearing and that no new circumstances had been invoked which justified hearing the child anew.
50. After having held an oral hearing where, among others, I. testified, the Administrative Court of Appeal, on 23 March 2003, decided to repeal the lower court's judgment and uphold the Social Council's decision to continue the public care of the three children. The court found that the children were in need of continued, professional care outside their home; A. in order to work through the traumas that she had experienced in her home environment and B. and C. in order to learn to control their aggression and deal with their negative experiences. It further considered that all three children were in need of protection from the negative influence of their parents who had their own, and not their children's, best interest at heart. This was manifested in their lack of co-operation with the social services to facilitate the children's return home and the very limited amount of time which they had spent with their children since they had been in public care. In this respect, it was noted that the parents had not taken the opportunity to visit A. when they had been offered to do so after she had been taken into public care. Thus, the court concluded that the children's care orders should be maintained.
51. The parents appealed to the Supreme Administrative Court (Regeringsrätten) which, on 30 June 2003, refused leave to appeal.
52. On 10 September 2003 the Social Council reviewed the public care of the children in accordance with the 1990 Act and decided that it should continue. It noted that it had little information on the younger children's whereabouts following 22 November 2002 but the fact that they were kept in hiding by their parents could mean an additional risk to their health and development. As concerned A., it was observed that she had become very involved in the proceedings and that her parents allowed and encouraged her to participate instead of relieving her of that burden. The council was firm in its view that A. was in need of long-term professional treatment and care outside her home.
53. The first and second applicants appealed against the decision, stating that the Social Council's decision lacked reasoning, and maintaining that there had never existed any grounds on which to take the children into public care. They submitted a report, dated 5 June 2003, by a psychologist, Dr L. Hellblom Sjögren, who had met with the whole family during the summer of 2003 and had gone through all the material relevant to the case. In the report, it was noted that the children felt that they had not been listened to by the authorities or the personnel at the evaluation homes but that, instead, they had been pressured by them. Dr Hellblom Sjögren found no proof that the children had been traumatised in their home. On the contrary, she considered that the trauma for B. and C. had taken place when they had suddenly been separated from their parents without understanding why and then, for almost seven months, had not been allowed to talk to their parents. Moreover, they had not benefited from normal schooling and they had not been well cared for at the evaluation homes. In conclusion, she observed that the children denied that any abuse had taken place at home or that there had otherwise been any problems. They had expressed a strong wish to return home, which Dr Hellblom Sjögren agreed would be best for them.
54. The children's legal representative also appealed against the Social Council's decision, claiming that there were no grounds on which to continue the public care. He stated that, on A.'s own initiative, she had been examined by a gynaecologist, which had shown that she had never been sexually abused. A certificate to this effect was submitted to the court.
55. The Social Council contested the appeals and submitted that the assessments made at the evaluation homes had shown that the children were unwell. Thus, it was not so important to know if A. actually had been the victim of sexual abuse since, in any event, the council had not dwelt on the reason why the children were unwell, but had focused on providing them with qualified care.
56. On 29 October 2003, after having held an oral hearing, the County Administrative Court reversed the Social Council's decision and ordered the immediate termination of the care orders. It first observed that the criticism which it had noted already in its previous judgment concerning the investigations and evaluations of the children remained. It then had regard to the report made by Dr Hellblom Sjögren and observed that it corresponded to what A. had said during the oral hearing, notably that there had been a lack of interest from the personnel at the evaluation home and the social services once she had withdrawn substantial parts of her accusations against her father. The court considered that A. had given a mature and trustworthy impression and that there were no longer any concrete grounds for keeping her in public care. With regard to B. and C., the court took into account that they had now lived with their mother for almost one year and, since it had found that the investigation no longer showed that the situation in the home was deficient, it was not in the children's best interest to remain in public care. On the same day A. left the evaluation home.
57. The Social Council did not appeal against this judgment and so it gained legal force. The council considered that all three children were still in need of care and protection but that since none of them were de facto in public care anymore, it was found to be in their best interest not to appeal against the court's judgment.
58. On 12 October 2001, the same day that B. and C. were moved to Ekbacken, the Social Council decided to prohibit all contact, including by telephone, between the parents and B. and C. They were allowed to write letters to each other and the parents were to be given continuous information concerning the children from the personnel at Ekbacken. The council was of the opinion that the first and second applicants had a negative influence on the children and would try to hinder their speaking to or trusting the authorities. B. had expressed a worry about how to handle certain “family secrets” and what his father would approve of him telling. This decision was not appealed against.
59. On 9 January 2002 the Social Council decided to prolong the prohibition of all contact between the parents and the two younger children until the County Administrative Court had decided whether or not to grant the permanent care order. It considered that it was clear that, in relation to their parents, the children felt obliged to pretend to be on their father's side against the authorities and they had been told not to trust anyone outside the family. Moreover, there was a real risk that the parents would interfere in the investigation and try to influence the children negatively if they were allowed direct contact. Thus, it was in the best interest of B. and C. not to see or talk to their parents. However, they were free to write letters to each other whenever they wanted. This decision was not appealed against either.
60. According to the report from Ekbacken, of 28 January 2002, B. and C. had continuously received letters from their parents and had replied to them when they wanted to. The first applicant had called Ekbacken on a regular basis to hear how the children were doing but the second applicant had never called. Moreover, both children had spoken warmly about their relatives on their mother's side but, since they lived in Germany, it was considered that they could not contribute in providing structure and stability in the children's everyday life. B. and C. had had some telephone contact with their paternal grandfather but he had announced that he no longer wished to have contact with them. They had regular contact with aunt I.
61. In January 2002 the first applicant requested that the children be given language lessons in Assyrian at the evaluation homes in order to keep up their mother tongue and also that they be allowed to visit the Assyrian church. It would appear that these requests were never formally treated by the Social Council but that, in practice, they were rejected as the children were allowed neither to speak their mother tongue nor to have contact with the Assyrian church.
62. On 17 April 2002 the Social Council again prolonged the prohibition of all contact between the parents and the two younger children but, at the same time, decided that co-operation between the social services and the parents should be commenced concerning how contact between the parents and children could take place. It was noted that both children were developing well at Ekbacken, that they had contact with some relatives and that the possibility of establishing contact with more of their relatives was being explored. The children were also encouraged to write letters to their parents but often chose not to, since they were afraid that their parents would be angry if they said how they were doing at the evaluation home. The first and second applicants were dissatisfied with the situation but could envisage refraining from contact with their children for as long as the police investigation was on-going in order to avoid potential accusations that they influenced the children.
63. However, on 29 April 2002, the prohibition on the parents' contact with B. and C. was ended by the Social Council as a direct consequence of the cancellation of the preliminary investigation on 24 April 2002. It was decided that contact should be initiated immediately between the parents and the two children and the Ekbacken staff were given the task of finding an agreement on how these contacts should be pursued.
64. On the following day, 30 April 2002, the parents were informed that they were allowed to telephone B. and C. It would appear that the second applicant and the children were told not to speak Assyrian with each other since the personnel supervising the conversations did not understand. Moreover, in the middle of May 2002, it was decided that the children should have no further contact with aunt I. in order to avoid further pressure on them, since the first and the second applicants opposed the contact.
65. On 16 August 2002 the Social Council decided to move B. and C. from Ekbacken to Vårsol, a home for care and residence. At the same time, it decided that the location of the children should be kept secret from the first and second applicants and that all contact with the children, including by telephone, should again be prohibited. However, contact in writing would be allowed, but only via the social services. The reasons for the decision were, essentially, that the first and second applicants had not followed the guidelines concerning contact with the children given by the social services and that the contacts had had a very negative effect on, in particular, B., who had become very unstable, difficult to handle and controlling towards his little sister. C. had also reacted negatively and had been heard to tell her parents several times on the telephone that they should not beat her if she moved back home. To begin with, the parents had called every day and, after restrictions imposed by the evaluation home because of B.'s negative change in behaviour, they called three times per week. At the beginning of May 2002 the social services had proposed that the parents meet staff from Ekbacken and the responsible social worker to be informed about the children's development, schooling and health and to plan the meetings with the children. The goal was to ensure that the meetings would be positive for the children, who had expressed a strong wish to see their parents. The parents refused this preparatory meeting on the ground that the staff had already labelled the first applicant and therefore they did not wish to have any contact with staff or other adults in the children's vicinity. They wanted a priest, who was close to the family, to visit the children, which was arranged. In July 2002 the first applicant, together with two others, came unannounced to Ekbacken, accusing the staff of mistreating the children. On 15 August 2002 the children's cousin, on their mother's side, was to make a scheduled visit to the children but the first and second applicants arrived, unannounced, with him. Still, the staff decided to invite them all in to visit the children for two hours but wanted to talk to the parents alone first. B. wanted to join them, the staff refused, but the first applicant allegedly did not respect this and said that they had no secrets from B. The meeting then became agitated and it was decided that the parents and cousin should take the children out for a pizza and then return. Upon return, the situation became chaotic with the children screaming and refusing to re-enter the home. The cousin threatened a member of the staff and police were called. In these circumstances, it was considered that the children needed to be protected from the negative and destabilising influence of their parents to be able to get some peace and benefit from the care. Information on how to appeal against the decision was attached but no appeal was lodged.
66. On 2 October 2002 the Social Council decided to prolong the prohibition of all contact between the parents and the two younger children. It was also decided to move the children to a family home, which was done on 9 October 2002, and to keep their new whereabouts secret from their parents. The restrictions would end when certain conditions in the applicable work plan of the children were met.
67. The first and second applicants appealed against the decision in connection with their appeal against the continued public care of the children (see above § 39). Following the County Administrative Court's judgment on 11 November 2002, B. and C. left Sweden together with their mother.
68. With regard to A., no formal decision was made concerning access restrictions but it would appear that the contact was based on A.'s wishes and some sort of acceptance by, or agreement with, the first and second applicants, although they later denied this.
69. On 22 April 2004 the Ombudsman against Ethnic Discrimination (Ombudsmannen mot etnisk diskriminering) issued a statement in response to a complaint filed by the second applicant. The Ombudsman noted that the children's need of contact with the Assyrian culture had not been fully satisfied while they were in public care but that Götene municipality and the second applicant had different opinions as to the reason for this. According to the Ombudsman, it could not be concluded on the basis of the case-file that the social services' treatment of the children had been affected negatively because of their or their mother's ethnic origin. Moreover, the Ombudsman noted that whether or not the municipality or specific officials had acted wrongfully was being investigated by the County Administrative Board and the Parliamentary Ombudsman, for which reasons there were no grounds for it to forestall these investigations.
70. In October 2004 the applicants complained to the County Administrative Board (länsstyrelsen) of the County of Kronoberg about the poor, discriminatory conditions at Ekbacken while B. and C. had been there. In a decision of 12 April 2005, the Board found that the children's unit at Ekbacken, when the children first arrived there, had limited B.'s and C.'s contact with their parents despite lacking a formal decision from the Social Council authorising them to do so. The Board also criticised the evaluation home for not having handed over its journals concerning the children until several months after this had been requested by the first applicant.
71. Furthermore, in September 2005 the applicants complained to the National Agency for Education (Skolverket) that the children had been deprived of proper schooling whilst in public care. On 18 July 2006 the Agency criticised the Municipality of Götene for not having fulfilled its obligation to provide education for the two younger children from 20 September 2003 until 29 October 2003. Since the time before 20 September 2003 was time-barred, the Agency dismissed this part of the complaint.
72. According to section 1 § 2 and section 2 of the 1990 Act, compulsory public care is to be provided if there is a clear risk of impairment of the health and development of a person under 18 years of age due to ill-treatment, exploitation, lack of care or any other condition in the home and if the necessary care cannot be provided with the consent of the young person's guardian. The decision to place a young person in public care is made by the County Administrative Court following an application from the Social Council (section 4).
73. Under section 6 of the 1990 Act, the Social Council may order the immediate taking into care of a young person (“provisional care order”) if it is likely that he or she needs to be provided with care under this Act and a court decision in the matter cannot be awaited owing to the risks to the young person's health or development or because the continuing investigation could be seriously impeded or further measures prevented. Section 7 provides that a provisional care order shall be put before the County Administrative Court which shall rule on whether the order shall be upheld pending the court's judgment regarding the application for public care.
74. Section 1 § 5 of the 1990 Act states that the best interest of the young person shall be decisive when decisions are made under the Act.
75. According to section 11 of the 1990 Act, the Social Council decides on the details of the care, in particular, how the care is to be arranged and where the young person is to live. Moreover, under section 14, the council shall ensure that the young person's need for contact with his or her parents or other guardians is met to the utmost possible extent. If necessary, the council may decide how this contact is to be arranged. In the preparatory works to the 1990 Act (Government Bill 1979/80:1, p. 602), it is noted that the provisions on access restrictions are to be applied restrictively. The Social Council must have strong reasons to decide on access restrictions between a young person and his or her parents. However, it can happen that the parents intervene in the care in an inappropriate manner. Their personal situation, for instance serious abuse or a grave mental illness, may be such that they should not see their child for a limited period of time. Moreover, section 14 gives the Social Council the possibility to decide to keep a young person's place of residence secret from his or her parents. This should only be done in very exceptional cases (Government Bill 1989/90:28, p. 74).
76. The care order and any access restrictions shall be reviewed every six months by the Social Council pursuant to sections 13 and 14 of the 1990 Act. The council's decision in this respect can be appealed to the administrative courts (section 41).
77. Section 21 of the 1990 Act states that, when public care is no longer needed, the Social Council shall order its termination and make careful preparations for the young person's reunification with his or her custodians.
78. According to Chapter 6, section 1 of the Social Services Act (Socialtjänstlagen, 2001:453; hereafter the “2001 Act”), care outside a young person's home shall be provided either in a family home or in a home for care and residence. Moreover, the care should be designed to promote the affinity between the young person and his or her relatives and others closely connected to him or her, as well as contact with his or her home surroundings.
NON_VIOLATED_ARTICLES: 8
